FILED
                           NOT FOR PUBLICATION                                OCT 22 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10415

              Plaintiff - Appellee,              D.C. No. 3:11-cr-00647-RS-1

  v.
                                                 MEMORANDUM*
ARNOLDO FARIAS-SANCHEZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                           Submitted October 7, 2014**
                             San Francisco, California

Before: IKUTA, N.R. SMITH, and MURGUIA, Circuit Judges.

       Arnoldo Farias-Sanchez appeals the district court’s denial of his motion to

suppress evidence of drugs and guns found in his apartment. Following the denial



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2)(C).
of his suppression motion, Farias-Sanchez pled guilty to possession of

methamphetamine with the intent to distribute, in violation of 21 U.S.C.

§§ 841(a)(1), (b)(1)(A)(viii), and possession of a firearm in furtherance of a drug

trafficking crime, in violation of 18 U.S.C. § 924(c). We have jurisdiction under

28 U.S.C. § 1291. Reviewing the district court’s denial of Farias-Sanchez’s

motion to suppress de novo and its underlying findings of fact for clear error, see

United States v. Rodgers, 656 F.3d 1023, 1026 (9th Cir. 2011), we affirm.

      As an initial matter, Farias-Sanchez requests remand for review of a sealed

affidavit from a confidential informant, which the state judge relied on in issuing

the search warrant. Farias-Sanchez waived his ability to raise this particular issue

in his plea agreement. See United States v. Alexander, 761 F.2d 1294, 1303 (9th

Cir. 1985).

      We review de novo whether probable cause existed. Rodgers, 656 F.3d at

1026. Giving no deference to the issuing state judge, it is clear that there is

sufficient probable cause to support the search warrant even without the sealed

information from the confidential informant. See United States v. Kelley, 482 F.3d

1047, 1051 (9th Cir. 2007). Special Agent Green’s affidavit thoroughly details

five surveillance missions, in which officers observed Farias-Sanchez participate in

several suspicious meetings and engage in counter-surveillance driving. Special


                                           2
Agent Green’s affidavit also included information that the officers learned about

Farias-Sanchez during the course of their investigation, including the fact that

thirteen ounces of methamphetamine, approximately $5,000 in cash, and a “pay-

owe” sheet were found in Farias-Sanchez’s car just one year earlier. Officers also

observed Farias-Sanchez interact with people with known drug associations. On

appeal, Farias-Sanchez offers a possible innocent explanation for each of his

activities. But, as recognized by the district court, Farias-Sanchez’s approach is

inconsistent with the totality-of-the-circumstances standard. See United States v.

Ocampo, 937 F.2d 485, 490 (9th Cir. 1991). Considering the totality of the

circumstances, we hold that Special Agent Green’s affidavit established a fair

probability that Farias-Sanchez possessed methamphetamine with the intent to

distribute, allowing issuance of the search warrant. See Illinois v. Gates, 462 U.S.

213, 238 (1983).

      AFFIRMED.




                                          3